DETAILED ACTION
The amendments filed 7 October 2021 have been entered. Claims 1-13 are pending. The 112(a) and 112(b) rejections of the previous office action have been overcome by applicant’s arguments.

Specification
The amendment filed 7 October 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In claims 1 and 11 “sample-holding means … which holds a voltage extracted at the timing until a next timing for extracting.” The originally filed disclosure does not indicate that the hold period of the sample and hold circuit last till “a next timing for extracting.” The specification recites in paragraphs 0015 and 0038 of the published application “voltage extracting means which extracts a voltage applied to the inductive element at a prescribed timing; sample-holding means which generates the timing and which holds a voltage extracted at the timing” which does not indicate holding the timing till “a next timing for extracting”.
Furthermore, it does not appear that the originally filed invention was capable of holding the charge “until a next timing for extracting.” The specification indicates that the sample charge is held or in order to reduce noise (par 0040, 0041 of the published application), or to have a stable measurement of voltage (par 0026 of the published application). There is nothing in the specification that indicates the hold circuit holds the charge until the next sampling extraction period. A person of ordinary skill in the art would recognize that a basic sample hold circuit will hold a sample charge for sampling, then discharge that sample prior to the next sampling. The specification does not disclose details of the sample hold means which indicate it behaves differently than a generic sample and hold circuit. 
Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is objected to because of the following informalities: 
The term “timing” as opposed to “prescribed timing” is used in paragraphs 0015, 0038 of the published specification. In those instances “timing” should be amended to “prescribed timing” in order to avoid confusion.  
The use of the term “generates” in paragraph 0015, 0038 of the publish application is objected to. The specification recites “voltage extracting means which extracts a voltage applied to the inductive element at a prescribed timing; sample-holding means which generates the timing and which holds a voltage extracted at the timing;” (par 0015, 0038 of the published application). “Generate” is a transitive verb. Since “generate” is transitive, a plain reading of the above paragraphs would indicate that the sample/hold circuit actively makes or transmits the timing. However, a careful review of the specification indicates that the sample/hold circuitry does not actively generate the timing. Rather, it appears that the timing of the sampling is based upon the time characteristics of the sample/hold circuit (to reduce noise par 0040, 0041 of the published application; or to have a stable measurement of voltage, par 0026 of the published application; See applicant’s, switching-on / switching-off period is based on a certain period of detection time, par 0011 of the published application, par 0007 of the filed specification).  In context, a person of ordinary skill in the art would conclude that the timing is an initial design consideration and that the sample/hold circuit is not actively generating timing.   Therefore, the use of the term “generates” in “voltage extracting means which extracts a voltage applied to the inductive element at a prescribed timing; sample-holding means which generates the timing and which holds a voltage extracted at the timing,” is objected to. 
Appropriate correction is required.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claims 1 and 11 recite “a voltage applied to the inductive element at a prescribed timing; sample-holding means which generates the timing and which holds a voltage extracted at the .  Appropriate correction is required.
Claim 1 and 11 recite the term “generates.” The term “generate” is a transitive verb. Since “generate” is transitive, a plain reading of the claim would indicate that the sample/hold circuit actively makes or transmits the timing. However, a careful review of the specification indicates that the sample/hold circuitry does not actively generate the timing. Rather, it appears that the timing of the sampling is based upon the time characteristics of the sample/hold circuit in order to reduce noise generated by arbitrary timing (par 0040, 0041 of the published application); or to have a stable measurement of voltage (par 0026 of the published application). In context, one would conclude that the timing is an initial design consideration and that the sample/hold circuit is not actively generating timing.   Therefore, the use of the term “generates” in “voltage extracting means which extracts a voltage applied to the inductive element at a prescribed timing; sample-holding means which generates the timing and which holds a voltage extracted at the timing,” is objected to. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Inductive element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11, recites the limitation "sample holding means which generates the timing and which holds a voltage extracted at the timing until a next timing for extracting.” The limitation contains new matter that was not in the originally filed specification. Therefore it is unclear how to interpret the limitation in view of the originally filed specification. Furthermore it is not apparent how applicant’s disclosed invention is capable of holding “the timing until a next timing for extracting,” as argued in the new matter objection above. Therefore for the limited purpose of evaluation the limitation “until a next timing for extracting” will be interpreted as referring to a measurement occurring in one time period and not to extraction in one time period as well as the next timing (time period).  Dependent claims 2-10 and 12-13 are accordingly rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Looser (US 2014/0252899) in view of Kosaki (US 2006/0017340) in view of Seale (US 2006/0171091).
Regarding Claim 1, Looser discloses a magnetic bearing (magnetic bearing 21, 22, par 0090) control apparatus, comprising: an electromagnet (active magnetic bearing, wherein the bearing windings are partially used for measuring displacement, that displacement is then applied to magnetic bearings to correct that displacement, par 0019-0020, 0022; magnetic bearing uses a drive current to produce bearing force, par 0091) which supports a control object (rotor 3, par 0017) in a state floating in the air; an inductive element (fig 2-7, first of coil pair 211, 212, par 0111; a wire coil is an inductor) connected in series to a coil of the electromagnet (second of coil pair 212, midpoint voltage is measured between the series coils, par 0111; coil pair is in series, par 0022, midpoint voltage measurement terminal 618, par 0097); a … amplifier (bearing amplifier, par 0100, 0104) which supplies a current to the electromagnet (id.); voltage extracting means which extracts a voltage applied to the inductive element (midpoint voltage is measured, midpoint voltage measurement terminal 618, par 0045, 0097, 0111) at a prescribed timing (high frequency signal injection, implies high frequency measurement of the injected signal, par 0097) sample-holding means (the measurement subwindings which inherently hold an induced charge, par 0020) which generates the timing (implicitly the timing of measurement pulses is such that enough time is allowed to induce a charge in the first and second coil pair 211, 212 which can be measured; it is known in the art that the charging of inductors is not instantaneous and require time to charge; therefore the sampling rate would be selected that accommodates the time constant of the inductors) and which holds a voltage extracted at the timing (wire coils have inductance and inherently oppose changes in current flow, and will retain a charge for a period of time) until a next timing for 
Looser does not disclose current change rate obtaining means which calculates, based on a voltage held by the sample-holding means, a signal proportional to a time derivative of a current flowing through the coil of the electromagnet; and displacement estimating means which estimates, based on a signal calculated by the current change rate obtaining means, or a switching amplifier.
Kozaki teaches an analogous active magnetic bearing device where current change rate obtaining means which calculates (PID control 32 calculate current control amount based on the difference signal, par 0031), based on a voltage held by the sample-holding means (Looser current measurement is measured with inducted voltage, par 0018), a signal proportional to a time derivative of a current flowing through the coil of the electromagnet (current signal output of Proportional Integral Derivative control 32, par 0031-0032); and displacement estimating means which estimates (differences between reference signal and floating target point is calculated, par 0031), based on a signal calculated by the current change rate obtaining means (par 0031-0032). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the PID control of Kozaki to the controller of Looser in order to increase the accuracy and responsiveness of the bearing control in the manner know in the controller arts.
Seale teaches an active magnetic bearing with a switching amplifier (switching inverter responds to logic signals in order to maintain chosen magnetic force, par 0199). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate 
Regarding Claim 2, Looser discloses the magnetic bearing control apparatus according to claim 1, wherein an inductor (wheatstone measurement bridge on the measurement subcoils of the winding coils 211, 212, par 0018-0020,  0105) is applied to the inductive element, and the voltage extracting means (midpoint voltage measurement, par 0111) extracts a voltage that is generated in the inductor (induced voltages and measured in order to estimate the current difference, par 0018). 
Regarding Claim 3, Looser discloses the magnetic bearing control apparatus according to claim 1, wherein a transformer (signal transformer 54 applied to signal injection block 5, par 0109) is applied to the inductive element, and the voltage extracting means extracts a voltage of a secondary side of the transformer (the midpoint measurement and signal injection block 5, ie voltage divider, utilize the same winding coils on the secondary side of the transformer, par 104). 
Regarding Claim 4, Looser discloses the magnetic bearing control apparatus according to claim 1, wherein the electromagnet is configured to sandwich the control object with electromagnets that oppose each other (opposed winding coils 211, 212, par 0104), a transformer (differential transformer, 621-623, par 0097, 0099) including primary windings connected in series to each electromagnet (fig 4) and secondary windings having a same iron core as the primary windings is applied to the inductive element (fig 4, secondary 623 connects to output 613 for measurement signal, par 0091, an inductance measurement is made, par 0088), each of the primary windings is wound so that each primary winding is oriented in a direction in which a magnetic flux generated therein is canceled out (See applicant’s figure 10, Applicant’s specification indicates that the windings 53, 54 with polarities as shown in the drawing cancel each other, par 0072, 0114; it appears that the transformer to bearing coils are connected in parallel, which indicates a parallel polarity,  Looser fig 2-4 illustrates a coils 621 and 622 in parallel, which indicates the same parallel polarity), and the voltage extracting means extracts a voltage 
Regarding Claim 5, Looser discloses the magnetic bearing control apparatus according to claim 1, wherein a displacement detection period for extracting a voltage applied to the inductive element is set to a control cycle of the switching amplifier (high frequency signal injection occurs on the driving coils it implies, implies high frequency measurement of the injected signal, par 0097), and the voltage extracting means extracts the voltage applied to the inductive element at least once at prescribed timing during the displacement detection period (implicit that measurement occurs at the signal injection arte, par 0097). 
Regarding Claim 6, Looser in view of Kozaki teaches the magnetic bearing control apparatus according to claim 5, wherein a current increase period in which a current increases and a current decrease period in which the current decreases are formed in the displacement detection period (a person of ordinary skill would recognize that the PID control automatically adjusts for both increases and decreases in the measurement signal). 
Regarding Claim 7, Looser discloses the magnetic bearing control apparatus according to claim 6, wherein the voltage extracting means extracts voltages applied to the inductive element at prescribed timings in each of the current increase period and the current decrease period (implicitly the measurement occurs at each injected signal, par 0097), the magnetic bearing control apparatus further including subtracting means that subtracts one of the extracted voltages from the other (differential current measurement utilizes an induced voltage measurement, par 0018, 0099), and the displacement estimating means estimates a displacement between the control object and the electromagnet based on the voltage obtained by the subtraction by the subtracting means (differential current measurement at bearings provides displacement measurement, par 0099). 

Regarding Claim 9, Looser discloses the magnetic bearing control apparatus according to claim 6, wherein the current increase period and the current decrease period of the displacement detection period are formed at a duty ratio of 50% (Looser, an injected signal with a symmetrical starting and stopping period would implicitly have a symmetrical rising and decreasing period in order to measure the pulse). It would have been obvious to try a symmetrical injected signal as these represent a finite number of predicable pulse symmetries (symmetrical, asymmetrical in one direction, and asymmetrical in the other direction) as known in the art.  
Regarding Claim 10, Looser discloses the magnetic bearing control apparatus according to claim 6, wherein the current increase period is set before the current decrease period in the displacement detection period (Looser, inherently a current increase period precedes a current decrease period when measuring an induced voltage caused by an injected signal, par 0018). 

Claim 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art in view of Looser in view of Kosaki in view of Seale.
Regarding Claim 11, applicant’s admitted prior art discloses a vacuum pump being mounted with a magnetic bearing are known in the art (par 0008). Applicant’s admitted prior art does not disclose the further details of the bearing control.
Looser discloses … a magnetic bearing (magnetic bearing 21, 22, par 0090) control apparatus including: an electromagnet (active magnetic bearing, wherein the bearing windings are partially used 
Looser does not disclose current change rate obtaining means which calculates, based on a voltage held by the sample-holding means, a signal proportional to a time derivative of a current flowing through the coil of the electromagnet; and displacement estimating means which estimates, based on a signal calculated by the current change rate obtaining means, or a switching amplifier.
Kozaki teaches an analogous active magnetic bearing device where current change rate obtaining means which calculates (PID control 32 calculate current control amount based on the difference signal, par 0031), based on a voltage held by the sample-holding means (Looser current measurement is measured with inducted voltage, par 0018), a signal proportional to a time derivative of a current flowing through the coil of the electromagnet (current signal output of Proportional Integral Derivative control 32, par 0031-0032); and displacement estimating means which estimates (differences between reference signal and floating target point is calculated, par 0031), based on a signal calculated by the current change rate obtaining means (par 0031-0032). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the PID control of Kozaki to the controller of Losser in order to increase the accuracy and responsiveness of the bearing control in the manner know in the controller arts.
Seale teaches an active magnetic bearing with a switching amplifier (switching inverter responds to logic signals in order to maintain chosen magnetic force, par 0199). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the detail of the switching inverter of Seale into the bearing inverter of Looser in view of Kozaki in order to operate the magnetic bearing from a DC power source such as a battery.

Regarding Claim 13, Looser discloses the vacuum pump according to claim 12, further comprising current extracting means that extracts a current supplied to the coil of the electromagnet by the switching amplifier (induced voltage is used to calculate the proportion of current to each electromagnet bearing, par 0018-0020 said electromagnet bearing receives bearing current from the drive switching amplifier, par 0022), and current sample-holding means that holds a current  (either the measurement subwindings which inherently hold an induced charge, par 0020 or frequency selective elements can be capacitors, which hold electric charge, par 0097) flowing through the current extracting means at a prescribed timing, wherein the prescribed timing by the current sample-holding means is a signal which had been synchronized in the control cycle. 

Response to Arguments
Regarding the prior art rejections, Applicant's arguments filed 7 October 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments are toward new matter not found in the originally filed application. The newly added limitation “until a next timing for extracting” is not present in the originally filed specification, the new matter was addressed above. However based upon further consideration of applicant’s newly claimed matter and arguments, the interpretation of “timing” and “generates the timing” has been modified in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/GEOFFREY S LEE/Examiner, Art Unit 3746                    

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746